DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
“screw 9” and “ridges 28 and 29” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Line 2 states an extra “equipping the tool” after the term “valve”;
Line 3 states an extra “equipping the tool” after the term “valve”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim, and it is unclear which components make up the assembly. For examination purposes, claim 8 will be interpreted as though “the assembly” refers to the tarpaulin and tool.
Claim 8 recites the limitation "the enclosure".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 8 will be interpreted as reciting “an enclosure”.
Claims 9-14 are rejected based on their dependency from claim 8.
Claim 11 recites "a remnant”. Claim 11 depends from claim 8, which recites “at least one remnant”. It is unclear whether the remnant of claim 11 is distinct from the at least one remnant of claim 8. For examination purposes, the remnant of claim 11 will be considered to be one of the at least one remnants. Claim 12 is rejected based on its dependency from claim 11.
Claim 13 recites that is dependent from claim 1. Claim 1 is canceled, which renders the scope of claim 13 unclear. For examination purposes, claim 13 is interpreted to be dependent from claim 8. 
Claim 14 recites that is dependent from claim 1. Claim 1 is canceled, which renders the scope of claim 14 unclear. For examination purposes, claim 14 is interpreted to be dependent from claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi (US 6,391,246 B1).
Regarding claim 8, Shiraishi teaches A method for manufacturing a composite material part (Col 1, lines 6-10), including the steps of: applying, to a tool (Fig. 1, plate 4), layers of prepreg composite material (“plurality of prepregs”, Col 3, lines 38-44) to constitute a preform (Fig. 1, preform 1, Col. 3, lines 38-44); installing a tarpaulin (Fig. 2, bagging film 5) on the preform and sealingly connecting this tarpaulin to the tool with sealant (Col. 3, line 64, to Col. 4, line 5, Fig. 2, sealant tape 6 attaches the bagging film 5 to the forming plate 4); vacuuming the enclosure delimited by the tarpaulin and the tool containing the preform (Col. 4, lines 2-5, “After evacuating the inside of the bagging film 5 via an air-suction tube 7”); heating the assembly to a given temperature for a predetermined duration to polymerise the layers of prepreg composite material (Col. 4, lines 2-15); applying at least one remnant made of silicone or elastomer type material to at least one area of the tool and/or the preform having a complex geometry (Col. 3, lines 23-32, “shape-retention means 2 is composed of triangular soft unit members 21 to be placed on both sides of each rib portion 12, 12' of the preform 1 and flat soft unit members 22, 22', 22" to be placed on the flat portion 11 of the preform 1, Col. 3, lines 45-48, “the shape-retention means 2 is preferably made of a soft, heat-resistant elastomer…, particularly made of a silicone rubber”, Figs. 1 and 2) prior to the installation of the tarpaulin (Figs. 1 and 2); the tarpaulin is a tarpaulin comprising at least one polyimide and/or at least one compound of the family of phthalonitriles (Col. 4, lines 13-18, “the bagging film 5 may be a film of… polyimide”).
Regarding claim 14, Shiraishi teaches the method according to claim 1, wherein the tool has a generally planar shape (Fig. 1, forming plate 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 6,391,246 B1) as applied to claim 8 above, and further in view of Cadens (ES 2415739 A2).
Regarding claim 9, Shiraishi teaches the method according to claim 8, wherein remnants made of silicone or elastomer type material are used (Col. 3, lines 45-48), but fails to teach where the remnants are reinforced with long fibers. However, Cadens teaches the use of long fiber reinforced thermoplastics ([0040]). Cadens and Shiraishi are both analogous to the claimed invention because both are in the same field of the formation of composites. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to reinforce the remnants with long fibers because long fibers “makes it possible to incorporate the advantages of thermoplastic matrices, such as: high impact resistance, good resistance to compression and bending in particular, good chemical resistance and low moisture absorption, very short molding cycles , as there is no hardening reaction during processing, good weldability, possibility of recovering trimmings and waste, unlimited storage at room temperature, which allows optimal management of stocks of materials in process and good ability to be recycled at the end of the life of the shell.” ([0040]). Furthermore, this would represent the use of a known technique to improve similar devices (methods, or products) in the same way. See MPEP 2143(I)(C). Although Cadens doesn’t directly teach the remnants themselves being reinforced with long fibers, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to reinforce the remnants with long fibers because LFRTP (Long Fiber Reinforced Thermoplastic) in composite formation was well known in the art.   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 6,391,246 B1) as applied to claim 8 above, and further in view of Schaube (WO 2011015373 A2).
Regarding claim 10, Shiraishi teaches the method according to claim 8, wherein remnants are made of silicone (Col. 3, lines 45-48, the shape-retention means 2 is made of a silicone rubber) but fails to teach wherein the remnants are reinforced with glass fibers. However, Schaube teaches a silicone pressure body being reinforced with glass fiber ([0045], “plastic reinforced from sheet metal or glass fiber (GRP), which comprises the core material 36 and 46 respectively of a simple silicone printing body”). Shiraishi and Schaube are considered to be analogous to the claimed invention because both are in the same field of forming composite members. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to reinforce a silicone remnant with glass fibers, as taught by Schaube, because the glass fibers cause hard regions in the printing body allowing direction of the pressure spread to be predetermined ([0045], lines 398-400). Furthermore, this would represent the use of a known technique to improve similar devices (methods, or products) in the same way. See MPEP 2143(I)(C). Although, Schaube doesn’t directly teach the remnants themselves being reinforced with glass fibers, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to reinforce the remnants with glass fiber, because the reinforcement of silicone in composite formation was well known in the art.   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 6,391,246 B1) in view of the applicant's admitted prior art ("AAPA").
Regarding claim 13, Shiraishi teaches the method according to claim 1, but fails to teach wherein the tool has the general shape of a box. However, AAPA teaches the tool having the general shape of a box (Fig. 1, tool 4, Page 1, lines 8-15) or having a generally planar shape (Fig. 2, tool 16). Given that both box and planar shapes are known in the art (Fig. 1 of Shiraishi, Figs. 1 and 2 of AAPA), it would have been obvious to one of ordinary skill in the art to pick between them depending on the desired shape of the product being formed. This would represent a simple substitution of one known element for another (one tool shape for another) to obtain predictable results. See MPEP 2143(I)(B).
Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, Shiraishi discloses the method of claim 8 as well as a valve (the air-suction tube 7, Fig. 2, Col. 4, lines 2-5) but fails to teach applying a remnant to the valve. The remaining prior art fails to disclose or suggest such a feature, and, given the functions of the air-suction tube 7 and shape-retention means 2 of Shiraishi, there is nothing in Shiraishi to suggest applying a shape-retention means 2 to the air-suction tube 7.
Claim 12 contains allowable subject matter based on its dependency from claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MCDONALD whose telephone number is (571)272-7738. The examiner can normally be reached M-F 8:30 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J MCDONALD/Examiner, Art Unit 1754                                                                                                                                                                                                        

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4155